Citation Nr: 1205456	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  05-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic metabolic disease, claimed as type II diabetes mellitus, to include as due to herbicide exposure during military service.

2.  Entitlement to service connection for decreased vision, claimed as retinal neuropathy, to include as due to a metabolic disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Columbia, South Carolina RO in August 2007.  A transcript of the hearing is of record.

The Board remanded these matters in May 2007, January 2008 and October 2010 for procedural and evidentiary development.  The RO continued the denial of each claim (as reflected in the November 2011supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary to comply with the October 2010 remand directive.  In this regard, the October 2010 remand noted that the VA examiner in April 2009 indicated that an oral glucose tolerance test should be conducted to confirm or exclude a diagnosis of diabetes mellitus.  The Board requested that the Veteran be provided with a VA opinion to determine whether the Veteran has a diagnosis of type II diabetes mellitus and an oral glucose tolerance test should be conducted as part of that determination.  The VA examiner in November 2010 used the results of hemoglobin A1C values to determine whether the Veteran has or had at any time diabetes mellitus.  Nonetheless, the Board notes that the VA examiner did not provide an opinion on whether the Veteran's metabolic syndrome constitutes a chronic medical disability, and, if so, whether it is etiologically related to service to include exposure to herbicides while serving in Vietnam as requested in the October 2009 Board remand.  Thus, the Veteran should be provided with another VA opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).   

Regarding the Veteran's service connection claim for decreased vision, the Veteran contends that it is due to his metabolic disease.  This claim, by its very nature, is impacted by the outcome of the service connection claim for metabolic disease.  Accordingly, it is inextricably intertwined with the service connection claim for metabolic disease, claimed as diabetes on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166, 186 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed.Cir.2011); vacated and remanded, 132 S. Ct. 75 (2011) (all issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder to an appropriate VA clinician to provide an opinion with supporting rationale as to whether the Veteran's metabolic disorder constitutes a chronic medical disability/disease, and, if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's chronic metabolic disorder/disease is etiologically related to his military service, to include presumed exposure to herbicides in Vietnam.  A rationale should be provided for the opinion rendered, and any etiological opinion and supporting rationale should be based on the medical evidence of record, general medical principles and medical research/literature.  

If the opinion requested cannot be provided without additional clinical examination of the Veteran, such examination should be scheduled, and include an oral glucose test, if feasible.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must indicate in his or her report whether the claims file was reviewed.  

2. If, and only if, the examiner finds that the Veteran has a chronic metabolic disorder/syndrome that results in disability that is at least as likely as not related to his military service, then the Veteran should be scheduled for a VA ophthalmological examination.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  The examiner should conduct an examination of the Veteran and provide a diagnosis for all current visual impairments and provide an opinion on whether any visual impairments found on examination is at least as likely as not (i.e., a 50 percent or greater probability) caused by or aggravated (i.e., a chronic worsening of the underlying condition versus a temporary flare-up of symptoms) by a diagnosed metabolic disorder.  A rationale should be provided for all opinions rendered.  

3. Upon completion of the foregoing, readjudicate the Veteran's service connection claims for a metabolic disorder and decreased vision based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


